UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 95-2785



TELEPAD CORPORATION,

                                               Plaintiff - Appellee,

          versus


N. CALEB AVERY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Chief Dis-
trict Judge. (CA-94-1028-A)


Submitted:   July 15, 1997                 Decided:   August 19, 1997


Before MURNAGHAN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


N. Caleb Avery, Appellant Pro Se. Jonathan Taylor Cain, MAYS &
VALENTINE, L.L.P., McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     N. Caleb Avery appeals from the district court's orders deny-

ing his first, second, and third motions in limine, his motion to

compel, and his motion to disqualify Telepad’s counsel, as well as

the orders entering judgment for Telepad Corporation in this con-

tract and fraud action and denying his motions for reconsideration
and for a new trial. The record does not contain transcripts of the

hearings on the pre-trial motions, nor does it contain complete

trial transcripts. Avery, as the Appellant, has the burden of

including in the record on appeal transcripts of all parts of the
proceedings material to the issues raised on appeal. Fed. R. App.

P. 10(b); 4th Cir. Local R. 10(c). By failing to produce the tran-

scripts or to qualify for the production of transcripts at govern-

ment expense, Avery has waived review of the issues on appeal which

depend upon the transcripts to show error. Powell v. Estelle, 959
F.2d 22, 26 (5th Cir. 1992); Keller v. Prince George's Co., 827
F.2d 952, 954 n.1 (4th Cir. 1987). We have reviewed the record be-

fore the court and the district court's opinions and find no abuse
of discretion and no reversible error. We therefore affirm the dis-

trict court's orders. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED



                                2